
	
		II
		109th CONGRESS
		2d Session
		S. 3503
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2006
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  financing of the Superfund.
	
	
		1.Short titleThis Act may be cited as the
			 Toxic Clean-up Polluter Pays Renewal
			 Act.
		2.Extension of
			 Superfund taxes
			(a)Excise
			 taxesSection 4611(e) of the Internal Revenue Code of 1986 is
			 amended to read as follows:
				
					(e)Application of
				Hazardous Substance Superfund financing rateThe Hazardous
				Substance Superfund financing rate under this section shall apply after
				December 31, 1986, and before January 1, 1996, and after the date of the
				enactment of this subsection and before January 1,
				2017.
					.
			(b)Corporate
			 environmental income taxSection 59A(e) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(e)Application of
				taxThe tax imposed by this section shall apply to taxable years
				beginning after December 31, 1986, and before January 1, 1996, and to taxable
				years beginning after the date of the enactment of this subsection and before
				January 1,
				2017.
					.
			(c)Technical
			 amendments
				(1)Section 4611(b)
			 of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 or exported from in paragraph (1)(A),
					(B)by striking
			 or exportation in paragraph (1)(B), and
					(C)by striking
			 and
			 exportation in the heading.
					(2)Section
			 4611(d)(3) of such Code is amended—
					(A)by striking
			 or exporting the crude oil, as the case may be in the text and
			 inserting the crude oil, and
					(B)by striking
			 or
			 exports in the heading.
					(d)Effective
			 dates
				(1)Excise
			 taxesThe amendments made by subsections (a) and (c) shall take
			 effect on the date of the enactment of this Act.
				(2)Income
			 taxThe amendment made by subsection (b) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				
